Citation Nr: 1541439	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-10 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for headaches.

3.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), rated as 10 percent disabling prior to April 24, 2012 and as 30 percent disabling from April 24, 2012.

4.  Entitlement to a rating in excess of 10 percent for a shell fragment wound with retained foreign body. 

5.  Entitlement to a rating in excess of 10 percent for gunshot wound with residual scar, left thigh.

6.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2011, May 2011 and September 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

The March 2011 rating decision granted service connection for PTSD and assigned a 10 percent rating, effective from December 7, 2010.  The Veteran disagrees with the initial rating assigned for service-connected PTSD.

The May 2011 rating decision denied service connection for TBI and denied a rating higher than 10 percent for service-connected shell fragment wound.

The September 2012 rating decision denied service connection for headaches, denied ratings higher than 10 percent for shell fragment wound and for gunshot wound with residual scar of the left thigh, and denied entitlement to a TDIU.  

In the September 2012 rating decision, the RO increased the rating for service-connected PTSD from 10 percent to 30 percent, effective April 24, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of entitlement to service connection for TBI and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  There is no competent evidence of a current headache disability.

2.  For the entire rating period under appeal, the Veteran's PTSD has been manifested by symptoms productive of functional impairment comparable to occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks.

3.  The Veteran's shell fragment wound with retained foreign body has been manifested by one scar with tenderness but with no characteristics of disfigurement.

4.  The Veteran's gunshot wound with residual scar, left thigh, has been manifested by a minimal superficial scar with no other residuals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  The criteria for an initial rating of 30 percent, but no higher, for PTSD have been met prior to April 24, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

3.  The criteria for a rating in excess of 30 percent for PTSD have not been met, from April 24, 2012.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

4.  The criteria for a rating in excess of 10 percent for shell fragment wound with retained foreign body have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7800-7805 (2014).

5.  The criteria for a rating in excess of 10 percent for gunshot wound with residual scar, left thigh, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(West 2002); 38 C.F.R. §§ 3.102, 4.118, Diagnostic Codes 7804, 7805 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA letters issued in December 2010 and May 2012 satisfied the duty to notify provisions with respect to service connection and increased ratings, and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in the event of award of the benefits sought.

The issue of entitlement to a higher initial rating for PTSD arises from the Veteran's disagreement with the initial disability rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required.  38 C.F.R. § 3.159(b)(3) (2014).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant law applicable for assignment of diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

The Board concludes that VA's duty to assist has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his post service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Additionally, the RO provided the Veteran VA examinations in July 2012 in connection with the claim for headaches.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  The VA examinations were based upon a complete review of the Veteran's claims file, clinical examination of the Veteran and with consideration of the Veteran's statements, and the VA examiner provided an opinion that the Veteran has no current diagnosis of headaches.  With regard to increased rating claims, the Veteran was afforded VA examinations in January 2011, May 2011, July 2012 and February and March 2015 to ascertain the current severity of his service-connected disabilities.  Each VA examiner discussed the history of the Veteran's PTSD, shell fragment wound and gunshot wound disabilities, conducted a clinical examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of these disabilities.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected disabilities, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

The Veteran is seeking service connection for headache disability.

Service treatment records show that in February 1968, the Veteran sustained a shell fragment wound on his scalp with retained foreign body.  However, his July 1968 separation examination is negative for any headaches.  There were no diagnoses or clinical findings of any disease process made with regard to a headache disability.

The medical evidence of record fails to show a current diagnosis of the claimed condition.  The Veteran was provided VA examinations in May 2011 and July 2012 for the alleged disability.  During the May 2011 VA examination, the Veteran reported that he has had tenderness over the area of the retained metal and his private physician lanced the bump and removed the metal 10 to 15 years ago.  He reports he still experiences tenderness over that area with no tenderness from original scar.  However, he denies headaches, such as tension-type migraines associated with the wound but described head /scalp pain, which was more frequent prior to removal of the metal but now occurring only in summer times.  He described it as a steady discomfort on his scalp when it is warm.  The Board notes, however, the Veteran clearly stated that this discomfort was not an internal headache and that his head/scalp pains are not prostrating in nature.  Further, after reviewing the Veteran's claims file, the July 2012 VA examiner noted that the Veteran has never been diagnosed with a headache condition.  It was again noted that the head pain reported by the Veteran was more accurately described as discomfort associated with the Veteran's service-connected shell fragment wound.

The Veteran is already service-connected for his a shell fragment wound with retained foreign body.  Consequently, a separate and distinct disability of headaches is not shown.  See 38 C.F.R. § 4.14 (The evaluation of the same disability or the same manifestations of disability under multiple diagnoses is to be avoided); see also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013) (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

A lay person, such as the Veteran, is competent to describe observable symptoms, such as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In a December 2014 statement, the Veteran's representative argues that the Veteran is competent to discuss and complain of the fact that he has suffered with headache since his military service.  However, as noted above, the Veteran clearly indicated during the VA examinations that the claimed head pain was scalp discomfort associated with his service-connected shell fragment wound and that he does not experience internal headaches.

Consequently, there is no medical evidence of record showing that the Veteran currently has a headache disability that is related to military service.

As such, the Board finds that a preponderance of the evidence is against the claim for service connection for headaches.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Increased Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  Additionally, this appeal includes a rating decision that granted service connection and assigned an initial rating.  Accordingly, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2010).


PTSD

Service connection for PTSD was granted in a March 2011 rating decision effective December 7, 2010, with an initial rating of 10 percent.  As such, the rating period on appeal for the initial rating for PTSD is from December 7, 2010.  38 C.F.R. § 3.400(o)(2) (2014).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.  In a September 2012 rating decision, the RO granted an increased 30 percent rating for PTSD from April 24, 2012.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Ratings are assigned according to the degree of occupational and social impairment resulting from manifestations of the disability at issue.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the provisions for rating psychiatric disorders, a 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational task only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130 (2014).

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent disability rating requires evidence of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting; inability to establish and maintain effective relationships.).  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, 16 Vet. App. 436.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

According to DSM-IV, a GAF score ranging from 31-40 reflects some impairment in reality testing or communication (e.g., speech is at times illogical, obscure or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 denotes some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).

The Veteran underwent a VA PTSD examination in January 2011.  The examiner indicated the claims file was reviewed.  The Veteran reported that he had been steadily employed as a carpenter working independently for many years.  He reported mild deficits in occupational functioning related to difficulties concentrating and occasional stress related to intrusive thoughts and memories of the trauma that he experienced in the Vietnam War.  However, he reported that he stayed positive.  The Veteran reported that he had a good relationship with his wife family.  He had friends and described the quality of the relationships as good.  He engaged in activities and hobbies, such as fishing, snow shoeing, skiing, outdoor sports, gardening, and woodwork.  He had been experiencing mild to moderate psychological distress since his discharge from the military.  

The examiner noted that the Veteran currently met the criteria for a diagnosis of chronic PTSD.  Among his symptoms were intrusions, including nightmares occurring approximately once a month, recurrent and intrusive recollections of the traumatic events (at least once a day typically triggered by helicopters or sounds), avoidance symptoms including efforts to avoid thoughts, feelings or conversations, as well as activities, people, and places that reminded him of the trauma, feelings of detachment or estrangement from others, and arousal symptoms including disrupted sleep, irritability, anger problems, difficulty concentrating, hypervigilance, and increased startle response.  The Veteran denied a history of alcohol and/or drug abuse since his service and denied a history of suicidal ideation or attempts.  He also denied difficulties with the law and a history of violence.

On mental status examination, the Veteran presented as adequately well-groomed and casually dressed.  He was alert and oriented in all spheres.  Eye contact was appropriate and his speech was within normal limits.  His mood was dysphoric and his affect was appropriate to content.  Thought processes were logical, coherent, and goal-directed and his thought content was within normal limits.  There was no evidence of auditory or visual hallucinations.  He denied suicidal and homicidal ideation.  His insight and judgment were grossly intact.  The diagnosis was chronic PTSD, and a GAF score of 72 was listed.

The examiner noted that according to the Veteran, his symptoms of PTSD have caused mild to moderate psychological distress since his service.  The examiner concluded that PTSD symptoms were likely having a mild impact on the Veteran's ability to maintain steady employment and resulted in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was found to be competent to manage his own funds.

The Veteran underwent another VA PTSD examination in July 2012.  The diagnosis was chronic PTSD and a GAF score of 68 was listed.  The examiner noted that the Veteran's level of occupational and social impairment with regards to the mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

The Veteran reported having been married for 27 years with three adult children and described his marriage as good and described a good relationship with the children, as well as his four siblings in the area.  He denied any changes in vocational status since the previous VA examination.  He had worked for himself as a carpenter for the past 30 years and currently estimated 30 to 40 hours per week on average; workload fluctuated because he worked for himself and was able to decide which job to take, work hours, and with whom to work.  He either worked alone or with someone else but if he did not like someone he would not work with them.  He was able to secure jobs and complete work required.  He got along well with customers and reported he enjoyed his work.

The examiner found that the Veteran's ability to understand and follow instructions, to retain instructions as well as sustain concentration to perform simple tasks, and ability to sustain concentration to task persistence and pace were not impaired.  The examiner also found that the Veteran s ability to respond appropriately to co-workers supervisors or the general public and to respond appropriately to changes in the work setting were mildly impaired.  The Veteran had no current or history of psychiatric treatment.

The Veteran reported almost daily intrusive memories and flashbacks, as extremely vivid, and mild dissociation while driving reported as getting lost in an intrusive memory, and nightmares about monthly; helicopters trigger memories and emotional distress.  He avoided violent movies war-related movies and became emotional and avoided contact with recent war veterans.  He felt hypervigilant and anxious in crowds, especially enclosed spaces, and felt very irritated by the VA system and being in the hospital.  He experienced occasional panic attacks but was able to focus when he wanted to.  He reported minimal memory problems and denied emotional numbing or detachment.  He felt sad about those who died and those currently in combat.  He was able to feel emotionally close to his wife.  He had ongoing irritability but denied physical conflict with anyone or significant verbal conflict with his wife.  He engaged in hobbies on a regular basis without difficulty or impairment.  He did gardening, enjoyed spending time with his wife, and socialized with friends.

The Veteran's mental health symptoms included anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and mild memory loss such as forgetting names directions or recent events.  The Veteran was found capable of managing his or her financial affairs.  On examination, the Veteran was adequately groomed and casually dressed.  His mood was annoyed and his affect was congruent.  He was cooperative and appropriate.  His thought process was goal-directed and linear.  He denied suicidal or homicidal ideation and psychosis/mania.  He was judged to be of no immediate risk to self/others.  His insight and judgment were grossly intact.

The examiner noted the Veteran's PTSD symptoms presented were consistent with those in his last examination in January 2011.  He endorsed symptoms in intrusive, avoidant, and hyperarousal clusters and appeared especially distressed since current military conflict began.  Despite these symptoms, the Veteran reported mild impairment as a result of his PTSD.  He had been married for the last 24 years and did not report any significant problems.  He reported a close relationship with family and friends and had maintained full time employment as a carpenter for the last 30 years.  He had mild issues with concentration but overall appeared to enjoy his work while it functioned, in part, as a distraction from prominent intrusive symptoms.  The examiner opined that based on the Veteran's reported symptoms and his presentation, his ability to sustain employment was in part likely related to being able to work for himself; the autonomy and flexibility was likely an important component of his employment.  Based on the Veteran's ability to continue in his current profession, the examiner concluded that it is less likely than not the Veteran was unemployable as a result of his PTSD.

Most recently, the Veteran underwent a VA PTSD examination in February 2015.  The diagnosis was PTSD.  The examiner noted that the Veteran's level of occupational and social impairment with regards to the mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.

The Veteran reported that he completed high school education and 1 year of post graduate training in carpentry, with no further educational experiences since his last VA examination.  He was currently employed as a wood worker/carpenter and he reported satisfaction and skill at doing his job.  He had not experienced significant change in terms of his current symptomatology and reported that he continued to be very angry at the VA.  He stated although he got frequently upset he typically did not direct it towards others and most of his irritation was related to his dissatisfaction with the VA.  He also reported continuing ongoing anxiety, continued nightmares, and intrusive thoughts which were "steady and occur on a daily basis."  He attempted to avoid movies and television shows that reminded him of his military service.  He reporting feeling sad and depressed, but not to a significant degree, currently.  He had no ongoing suicidal ideation.  Despite his anger and irritation, he had no thoughts of hurting anyone else.  He denied the presence of auditory or visual hallucinations, and delusional thought content.  His PTSD symptoms included depressed mood, anxiety, and suspiciousness.  On clinical examination, the Veteran's speech was of normal prosody, rate, and intelligibility did not substantially impact testing.  No gross motoric deficits were observed and the Veteran tolerated frustration well and answered the examiner's questions in honest in an apparently forthright fashion.  The Veteran was found capable of managing his financial affairs.

Based on a thorough review of all of the evidence of record, the Board finds that the functional impairment resulting from the Veteran's PTSD most closely approximates the criteria for a 30 percent disability rating for the entire rating period under appeal.  38 C.F.R. § 4.7.  As noted above, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.  Here, the Board finds that the Veteran's PTSD symptoms include impaired concentration, intrusive thoughts/memories, avoidance, detachment, impaired sleep, nightmares, irritability, anger, depressed mood, startle response, impaired memory, and occasional panic attacks.  In this regard, the VA examiners consistently noted that his PTSD symptoms have caused mild to moderate functional impairment.  Therefore, a 30 percent rating for PTSD is granted for the entire rating period.

However, the Board finds that the weight of the evidence demonstrates that the functional impairment contemplated for the next higher 50 percent rating, or 70 percent or 100 percent rating, has not been demonstrated.  

The Board finds that the Veteran's PTSD symptoms have not been shown to be of equal functional impairment significance.  To the contrary, VA examinations indicate that the Veteran's intrusive thoughts are only occasional, and along with his impaired concentration, produces only mild deficits in occupational functioning.  Even with his symptoms of detachment, irritability and anger, he describes good relationships with his friends and family, and had no thoughts of hurting anyone else.  He does not have a reported history of violence or difficulties with the law. His thought process was linear, and goal directed, and he had minimal memory problems.  The Veteran was consistently fully oriented, and generally able to satisfactorily perform routine behavior, self-care, and normal conversation.  Although the Veteran reported that he had experienced panic attacks, the evidence indicates that his attacks occur weekly or less often and that he is able to focus when he wanted to.

The Board notes that in a November 2012 notice of disagreement, the Veteran's representative asserted that the Veteran's GAF score of 68 for PTSD warranted a 50 percent rating.  The Board notes that GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  As noted above, a GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well and the presence of some meaningful interpersonal relationships.  As such, the Veteran's GAF score of 68 does not support his claim for a rating in excess of 30 percent.  Although not determinative, the Board notes that throughout the appeal period the Veteran's GAF scores ranged from 68 to 72.  As discussed above, GAF scores in this range indicate symptoms varying from mild to transient.

In regard to occupational functioning, the evidence shows that Veteran has been steadily employed as a carpenter working independently for many years.  During the most recent VA examination in February 2015, he reported he was currently employed as a wood worker/carpenter and reported satisfaction and skill at doing his job.  During the January 2011 VA examination, the Veteran reported mild deficits in occupational functioning related to difficulties concentrating and occasional stress related to intrusive thoughts and memories.  However, the July 2012 VA examination report states that the Veteran is able to secure jobs and complete work required and that he got along well with customers.  It further states that although the Veteran has mild issues with concentration, overall, he appears to enjoy his work and it functions, in part, as a distraction from prominent intrusive symptoms.  The July 2012 VA examiner also found that the Veteran's ability to understand and follow instructions, to retain instructions as well as sustain concentration to perform simple tasks, and ability to sustain concentration to task persistence and pace were not impaired.  The examiner found that the Veteran s ability to respond appropriately to coworkers supervisors or the general public and to respond appropriately to changes in the work setting were only mildly impaired.  The Veteran is also found to be capable of managing his own financial affairs.  

In regard to social functioning, the Veteran has reported a good relationship with family and friends.  The evidence shows that he has been married for over 30 years and he had not reported any significant problems.  He reported he had friends and described the quality of the relationships as good.  He reported a close relationship with family and friends.  In particular, the July 2012 VA examination reflects that the Veteran denied emotional numbing or detachment and stated that he was able to feel emotionally close to his wife.

The Board also finds it significant that the VA examiners, who conducted a comprehensive psychiatric assessment of the Veteran, diagnosed PTSD, and noted that the Veteran's level of occupational and social impairment with regard to the mental diagnosis was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

The Board therefore concludes that functional impairment comparable to occupational and social impairment with reduced reliability and productivity due to difficulty in establishing and maintaining effective work and social relationship has not been shown in this case.  As such, the evidence does not support a finding of the degree of occupational and social impairment that is the criteria for a 50 percent rating, or the criteria for a 70 percent or 100 percent rating, for PTSD.  

Accordingly, considering evidence in totality, the Board finds that the Veteran's disability picture more nearly approximates the criteria for the 30 percent disability rating, and therefore the 30 percent rating is the appropriate rating.  38 C.F.R. § 4.7.

Shell Fragment Wound and Gunshot Wound

a. Shell Fragment Wound with Retained Foreign Body

The Veteran's shell fragment wound disability is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7800 on the basis of disfigurement of the head, face, or neck.  Diagnostic Code 7800 employs the "8 characteristics of disfigurement" rating method set forth at Diagnostic Code 7800 Note (1).

Under Note (1), the 8 characteristics of disfigurement for purposes of evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800 are as follows: a scar 5 or more inches (13 or more cm.) in length; a scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Under Diagnostic Code 7800, a 10 percent rating is warranted where only one characteristic of disfigurement is shown.  A 30 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  A 50 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement.  A 80 percent rating is provided for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  If one or more scars are both unstable and painful, 10 percent is to be added to the rating that is based on the total number of unstable or painful scars.  Three or four scars that are unstable or painful warrant a 20 percent rating.  Five or more such scars warrant a 30 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other scars are rated on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2014).

The Veteran underwent a VA's scars examination in May 2011.  After reviewing the claims file, the examiner noted a history of shell fragment wound to the vertex of the scalp with retained metal, which was removed by a private physician 10 to 15 years previously.  The Veteran reported tenderness over the area where retained metal was removed.  He described the pain as steady discomfort on his scalp, especially with warm weather.  There were no reported skin breakdown or other problems.  The examiner noted that there was no evidence of any disfiguring scar on the Veteran's scalp as there was no visible scar on the scalp on examination.  The examiner found no limitations on routine daily activities or employment due to the scar or disfigurement.  X-ray of the skull revealed no evidence of an area of clinical concern.  There was no gross evidence of acute fracture and there was no evidence of radiopaque foreign body.  The diagnosis was superficial scalp wound with history of small piece of shell fragment status post removal.

VA scars examinations conducted in July 2012 and March 2015 also note that there was no visible scar present in the scalp.  The March 2015 VA examiner noted that on physical examination, there were no scars of the head, face, or neck that were painful, unstable with frequent loss of covering of skin over the scar, both painful and unstable, or due to burns.  The examiner also specified that there were no elevation, depression, adherence to underlying tissue, missing underlying soft tissue, abnormal pigmentation or texture of the head, face, or neck, or gross distortion of facial features and tissue loss for the head, face and neck.  The examiner stated that there was tenderness on palpation in the area where the Veteran reported metal was removed but no scar was visualized.  Regarding functional impact, the examiner found that the Veteran's disability did not impact his ability to work.

Based on the foregoing evidence, the Board finds that a rating in excess of 10 percent for shell fragment wound is not warranted in this case.  The medical evidence of record does not establish that the Veteran's scar has any of the characteristics of disfigurement listed under Diagnostic Code 7800.  Indeed, the VA examinations show that the Veteran's shell fragment wound scar is hardly visible.  However, the Veteran reported tenderness, discomfort, or pain in the area where the metal fragment was removed and the March 2015 VA examiner noted tenderness on palpation on physical examination.  Based on this finding, the Board finds that a 10 percent rating is appropriate under Diagnostic Code 7804 for one painful scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7804 (2014).  

The Board has considered whether a higher rating would be available for based on any other disabling effect(s) under Diagnostic Code 7805, but the evidence shows no other disabling effects associated with the scar, aside from tenderness or discomfort.  See 38 C.F.R. § 4.118 (2014).

Therefore, the Board is unable to conclude that a rating in excess of 10 percent for shell fragment wound with retained foreign body is warranted.

b. Gunshot Wound with Residual Scar, Left Thigh

The Veteran's gunshot wound disability is currently evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7804 on the basis of residual scar on the left thigh.

VA examinations conducted in July 2012 and March 2015 note the Veteran's history of shrapnel fragment would to the medial lower left thigh in 1968, with films in July 1969 showing no retained metal fragments.  The Veteran stated that he had no residual problems from this injury.  The examination reports note that there are no scars of the trunk or extremities that are painful, unstable with frequent loss of covering of skin over the scar, or both painful and unstable.  On physical examination, there was a superficial, non-linear scar measuring 3.5 cm x 5 cm, located on left lower medial inner thigh.  The approximate total area of the superficial, non-linear scar on the left lower extremity measured 13.5 square cm.

VA muscle injuries examination reports states that the affected muscle group was Group XV consisting of medial thigh muscles (adductor longus, adductor brevis adductor, and magnus gracilis), which controls the function of adduction of hip.  The Veteran had minimal scar(s) associated with a muscle injury.  However, the examiner noted that there were no known fascial defects or evidence of fascial defects associated with any muscle injury and that the Veteran's muscle injury did not affect muscle substance or function.  The examiner also found that the Veteran's muscle injury did not impact his ability to work.

A higher rating would only be available under Diagnostic Code 7804, if the Veteran's gunshot wound disability involved three or more scars, or at least one scar is considered both painful and unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (2) (2014).  However, the evidence of record clearly demonstrates that the Veteran's gunshot wound disability is only manifested by one superficial scar that is neither painful nor unstable as shown by VA examinations in July 2012 and March 2015.

The Board has also considered whether a higher rating would be available for based on any other disabling effects under Diagnostic Code 7805, but the evidence shows no other disabling effects associated with the scar.  See 38 C.F.R. § 4.118.  To that effect, the Veteran has clearly indicated that he had no residual problems from the gunshot wound injury.  

In short, the Board finds that a rating greater than 10 percent is not warranted for the Veteran's gunshot wound with residual scar, the left thigh.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2014).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected PTSD, shell fragment wound and gunshot wound disabilities.  See Thun, 22 Vet. App. at 115.  The Veteran's PTSD is evaluated by the rating criteria which specifically contemplate the level of occupational and social impairment caused by this disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's shell fragment wound and gunshot wound disabilities are evaluated based on residual scars by the rating criteria which specifically contemplate the characteristics of disfigurement, such as size and texture, as well as pain and any other disabling effects associated with these disabilities.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.  When comparing the Veteran's symptoms with the schedular criteria, the Board finds that the Veteran does not have symptomatology associated with his PTSD and shell fragment wound and gunshot wound disabilities that have been unaccounted for by the current schedular ratings.  See id.  Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's PTSD and shell fragment wound and gunshot wound disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The issues have been reviewed with consideration of whether staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD and shell fragment wound and gunshot wound disabilities, there is no evidence of record that would warrant a rating greater than assigned herein for any service-connected disability during the respective rating period on appeal.  See Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2008).  Rather, the medical evidence of record reflects that the Veteran had similar psychiatric and scars symptoms which appear to have remained relatively stable throughout the respective rating periods under appeal.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is service-connected for prostate cancer, PTSD, shell fragment wound, gunshot wound, tinnitus, hearing loss, and coronary artery disease.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), no additional symptoms are shown that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

As the preponderance of the evidence is against the Veteran's claims for ratings greater than those assigned herein, the benefit-of-the-doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



ORDER

Entitlement to service connection for headaches is denied.

Entitlement to an initial rating of 30 percent, but no higher, for PTSD is granted for the period prior to April 24, 2012.

Entitlement to a rating in excess of 30 percent for PTSD is denied for the period from April 24, 2012.

Entitlement to a rating in excess of 10 percent for a shell fragment wound with retained foreign body is denied.

Entitlement to a rating in excess of 10 percent for gunshot wound with residual scar, left thigh is denied.


REMAND

In connection with the claim for service connection for TBI, the Veteran was provided VA examinations in May 2011 and July 2012 to ascertain the current nature and etiology of the claimed TBI.  The May 2011 VA examiner stated that there was no current evidence that the Veteran had TBI due to superficial shell fragment to his scalp; a TBI examination therefore was not performed.  The July 2012 VA examiner who conducted evaluation for the Veteran's service-connected PTSD also noted that there was no record of a TBI diagnosis and except for headaches, the Veteran did not report symptoms related to TBI.

However, in the Veteran's April 2012 substantive appeal, the Veteran's representative claims that the Veteran's injury sustained during service has clearly affected his memory and concentration along with several other factors which are now manifest.  In a December 2014 statement, the Veteran's representative also argues that the Veteran sustained TBI in service and referred to a March 1967 service treatment record showing that he was beat up and knocked unconscious.  Indeed, service treatment records reflect that the Veteran had large hematoma on the left cheek and superficial lacerations at such time.

The Board notes that the Veteran's claimed TBI symptoms, including concentration and memory problems, may be attributable to his already service-connected PTSD.  However, the May 2011 and July 2012 VA examinations failed to address these symptoms as possible residuals of TBI in service.  No TBI testing was performed in concert with the examiners' finding that the Veteran did not have current headaches as residuals of TBI.

Concerning this, the Veteran's representative argues that the VA examinations are inadequate and requests a new VA examination listing all findings in accordance with the criteria listed under 38 C.F.R. § 4.124a and addressing the effects of the Veteran's in-service head injury on his memory, attention, concentration, executive functions, judgment, social interaction, motor activity, visual and spatial orientation, subjective symptoms, neurobehavioral effects, communication, and consciousness.  The Board finds that a remand is necessary for such an examination to determine whether the Veteran sustained TBI and currently has any residuals of the same not attributable to PTSD.

The issue of entitlement to a TDIU is intertwined with the issue of service connection for TBI.  See 38 C.F.R. § 19.31 (2014); Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the case is remanded for adjudication of the service connection issue, this issue must be adjudicated by the RO prior to the Board's adjudication of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183.


Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records for the Veteran from the VA Medical Center in West Haven, Connecticut and any associated outpatient clinics, dated from December 2014 to the present.

2.  Schedule the Veteran for a VA neurological examination to determine the nature and etiology of the claimed residuals of TBI.  All indicated tests and studies are to be performed.  In conjunction with the examination, the Veteran's claims folder must be made available to the examiner for review.  

Following review of the claims file and examination of the Veteran, the examiner should opine whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran has any TBI residuals, which are related to active service or any incident of service.  In doing so, please address the March 25, 1967 service treatment record showing loss of consciousness after trauma to the head, as well as the Veteran's reports of combat exposure and the resulting shell fragment wound to the scalp.

If it is determined that the Veteran did sustain a TBI in service and has current residuals, for each residual symptom identified, the examiner is asked to state whether such symptom(s) also is/are attributable to the Veteran's service-connected PTSD.

A complete rationale must be provided for any opinion(s) expressed.

3.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, including entitlement to a TDIU.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


